in his previous petitions. 3 See NRS 34.810(1)(b)(2); NRS 34.810(2).
                Appellant's petition was procedurally barred absent a demonstration of
                good cause and actual prejudice.     See NRS 34.726(1); NRS 34.810(1)(b);
                NRS 34.810(3). Moreover, because the State specifically pleaded laches,
                appellant was required to overcome the rebuttable presumption of
                prejudice. NRS 34.800(2).
                            Relying in part on Martinez v. Ryan, 566 U.S.        , 132 S. Ct.
                1309 (2012), appellant argued that ineffective assistance of post-conviction
                counsel excused his procedural defects. Ineffective assistance of post-
                conviction counsel would not be good cause in the instant case because the
                appointment of counsel in the prior post-conviction proceedings was not
                statutorily or constitutionally required.   See Crump v. Warden, 113 Nev.
                293, 303, 934 P.2d 247, 253 (1997); McKague v. Warden, 112 Nev. 159,
                164, 912 P.2d 255, 258 (1996). Further, this court has recently held that
                the holding in Martinez does not apply to Nevada's statutory post-
                conviction procedures, see Brown v. McDaniel, 130 Nev. , P.3d
                         (Adv. Op. No. 60, August 7, 2014), and thus, Martinez does not
                provide good cause for this late and successive petition. Therefore, the
                district court properly denied the petition as procedurally barred.



                      3 Jonesv. State, Docket No. 30756 (Order Dismissing Appeal,
                September 11, 2000); Jones v. State, Docket No. 43554 (Order of
                Affirmance, March 29, 2005); Jones v. State, Docket No. 54863 (Order of
                Affirmance, January 13, 2011).




SUPREME COURT
        OF
     NEVADA
                                                      2
(0) 1947A
                               In addition, appellant failed to overcome the presumption of
                   prejudice to the State. Therefore, the district court did not err in denying
                   the petition. Accordingly, we
                               ORDER the judgment of the district court AFFIRMED. 4


                                                             /       cees-4;       , J.
                                                      Hardesty


                                                            se   °
                                                      Douglas




                   CHERRY, J., concurring:
                               Although I would extend the equitable rule recognized in
                   Martinez to this case because appellant was convicted of murder and is
                   facing a severe sentence, see Brown v. McDaniel, 130 Nev. , P.3d
                       (Adv. Op. No. 60, August 7, 2014) (Cherry, J., dissenting), I concur in
                   the judgment on appeal in this case because the State pleaded laches




                        4 We   have reviewed all documents that appellant has submitted in
                   proper person to the clerk of this court in this matter, and we conclude
                   that no relief based upon those submissions is warranted. To the extent
                   that appellant has attempted to present claims or facts in those
                   submissions which were not previously presented in the proceedings
                   below, we have declined to consider them in the first instance.




SUPREME COURT
        OF
     NEVADA
                                                        3
(0) 1947A    et.
                under NRS 34.800(2) and appellant failed to rebut the presumption of
                prejudice to the State.


                                                                            J.
                                                  Cherry



                cc:   Hon. Michael Villani, District Judge
                      Christopher Anthony Jones
                      Attorney General/Carson City
                      Clark County District Attorney
                      Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                    4
(0) 1947A